DETAILED ACTION
The following is a non-final office action upon examination of application number 16/850064. Claims 1-26 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/2020 and 11/3/20120 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-26 are directed to methods; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to schedule a test drive based on a user profile, which is described by claim limitations reciting: managing a set of vehicle and worker resources; monitoring user browsing patterns; receiving a test drive request from the customer, the request specifying a requested vehicle and test drive location; retrieving test drive availability options; setting a test drive appointment for a selected test drive availability option; and coordinating worker and vehicle transport to a scheduled location of the test drive appointment. The identified recited limitations in the claims describing scheduling a test drive based on a user profile (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers economic principles/practices and marketing/sales activities. Dependent claims 3, 4, 17, 18, 20, 21, 22, and 26 recite limitations that further narrow the abstract idea; therefore, these claims are also found to be directed to an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in claim 1 (the resource management system) and claim 19 (the resource management system), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Additional elements such as monitoring user browsing patterns on an online vehicle marketplace do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these elements only link the abstract idea to a technological environment. Similarly, additional elements in claims 2, 5-16, and 23-25 add additional elements that do not yield an improvement. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere . Additional elements reciting monitoring user browsing patters on an online vehicle marketplace do not provide an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 18-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0099036 (Sarkissian).

As per claim 1, Sarkissian teaches: a method comprising: managing a set of vehicle and worker resources in a resource management system; 
monitoring user browsing patterns on an online vehicle marketplace; ([0031] … data regarding preferences and/or characteristics of the end-user (e.g., likes, dislikes, page viewing history). Such data regarding the end-user may be collected, for example, by content publisher 104 through the use of cookies placed by the publisher within the memory of an end-user computer 102. Application 114 may utilize some or all of the data in the request to select and return (e.g., from database 116) a test drive offer to content publisher 104 for display within a page. For example, application 114 may select and return a test drive offer which, based on a comparison with stored data regarding the test drive offer (e.g., data stored in database 116))
receiving a test drive request from the customer, the request specifying a requested vehicle and test drive location;  ([0034] … For example, HTML code associated with the test drive offer may direct end-user computer 102 to request a page (e.g., URL) from application 120. In response to such request, application 120 may return data regarding scheduling a test drive for display within an electronic interface display (e.g., FIG. 4) by a browser operating on end-user computer 102. For example, in some embodiments of the present invention, the data returned by application 120 may be displayed in a pop-up display that at least partially overlays the page that includes the test drive offer. Based (e.g., in part) on information submitted by an end-user through computer 102 to application 120 via the electronic interface display, application 120 may schedule a motor vehicle test drive for the end-user. [0044] … the test drive may be scheduled electronically for date(s), time(s), a location, and/or under other circumstances selected by the end-user through the electronic interface. [0048] … display 400 may include pull-down list(s) 412, 414, and/or 416 and/or other interactive option(s) that allow the end-user to change the make, model, and/or trim, respectively, of the motor vehicle for the test drive)
retrieving test drive availability options from the resource management system; ([0048] … the selectable options available in the pull-down lists may be predetermined or determined in real time by system 110 based on data stored in database(s) 116, 118, and/or 122 identifying the inventory available at motor vehicle source facilit(ies) 108 [0049] In some embodiments of the present invention, display 400 may include option 418 to allow the end-user to select the date(s) 420 of the motor vehicle test drive. The date(s) selected by the end-user may affect the vehicle make(s), model(s), and/or trim(s) available in lists 412, 414, and 416).
setting a test drive appointment for a selected test drive availability option; and ([0050] … A test drive may be scheduled for the end-user and/or the information in data fields 426-432 submitted (e.g., to application 120) in response to an end-user selection of "Reserve Now" option 436. In some embodiments of the present invention, the end-user may be required to submit some or all of the information requested in fields 426-432 prior to scheduling a test drive)
coordinating worker and vehicle transport to a scheduled location of the test drive appointment ([0049] …display 400 may include option 422 selectable by the end-user to have the motor vehicle source facility "Pick me up" for the test drive)

As per claim 2, Sarkissian teaches: monitoring user browsing patterns on an online vehicle marketplace; and wherein retrieved test drive availability options are at least partially based on the user browsing patterns ([0031] … data regarding preferences and/or characteristics of the end-user (e.g., likes, dislikes, page viewing history). Such data regarding the end-user may be collected, for example, by content publisher 104 through the use of cookies placed by the publisher within the memory of an end-user computer 102. Application 114 may utilize some or all of the data in the request to select and return (e.g., from database 116) a test drive offer to content publisher 104 for display within a page. For example, application 114 may select and return a test drive offer which, based on a comparison with stored data regarding the test drive offer (e.g., data stored in database 116)).

As per claim 3, Sarkissian teaches: monitoring the user browsing patterns comprises characterizing browsing patterns of the customer ([0031] … data regarding preferences and/or characteristics of the end-user (e.g., likes, dislikes, page viewing history). Such data regarding the end-user may be collected, for example, by content publisher 104 through the use of cookies placed by the publisher within the memory of an end-user computer 102. Application 114 may utilize some or all of the data in the request to select and return (e.g., from database 116) a test drive offer to content publisher 104 for display within a page. For example, application 114 may select and return a test drive offer which, based on a comparison with stored data regarding the test drive offer (e.g., data stored in database 116); user page view history characterizes the user’s browsing pattern).

As per claim 4, Sarkissian teaches: monitoring the user browsing patterns comprises characterizing browsing patterns of multiple users of the vehicle marketplace ([0031] … data regarding preferences and/or characteristics of the end-user (e.g., likes, dislikes, page viewing history). Such data regarding the end-user may be collected, for example, by content publisher 104 through the use of cookies placed by the publisher within the memory of an end-user computer 102. Application 114 may utilize some or all of the data in the request to select and return (e.g., from database 116) a test drive offer to content publisher 104 for display within a page. For example, application 114 may select and return a test drive offer which, based on a comparison with stored data regarding the test drive offer (e.g., data stored in database 116); user page view history characterizes the user’s browsing pattern. [0026] …End-users of user computers 102 may request access to a given page by, for example, typing a locator (e.g., Universal Resource Locator ("URL")) for that page within an address region of a display (e.g., browser display) or by selecting a link for the page from a list of search results (e.g., Google search results); multiple end-users).

… Alternatively or additionally, database 118 may store rules data such as, for example, minimum or maximum number(s) of test drive offers that can be displayed within page(s), maximum number(s) of test drive offers that can be scheduled and/or completed, and/or actual number(s) of test drive offers scheduled and/or completed by end-users to date. System 110 (e.g., application 114 and/or application 120) may utilize such rules data, for example, to guard against or prevent over-booking of test drives by end-users; database contains test drive history. [0037] Scheduling and follow-up database 122 may store data regarding end-users and/or computers 102, motor vehicle source facilit(ies) 108, motor vehicle manufacturer(s) 106, and/or motor vehicle dealership(s) 106 involved in or otherwise related to test drives that are available, scheduled, and/or completed through the use of test drive system 110. [0048] … For example, the selectable options available in the pull-down lists may be predetermined or determined in real time by system 110 based on data stored in database(s) 116, 118, and/or 122).

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Sarkissian teaches: wherein retrieved test drive availability options are at least partially based on
user browsing patterns; ([0031] … data regarding preferences and/or characteristics of the end-user (e.g., likes, dislikes, page viewing history). Such data regarding the end-user may be collected, for example, by content publisher 104 through the use of cookies placed by the publisher within the memory of an end-user computer 102. Application 114 may utilize some or all of the data in the request to select and return (e.g., from database 116) a test drive offer to content publisher 104 for display within a page. For example, application 114 may select and return a test drive offer which, based on a comparison with stored data regarding the test drive offer (e.g., data stored in database 116)).
delivering vehicle information before or during the test drive appointment  ([0048] … Display 400 may include text information 402 and/or video and/or graphic(s) 404 regarding the test drive offer such as, for example, video explaining how the test drive program works and reiterating that the test drive is free of charge or obligation to the end-user. Alternatively or additionally, display 400 may include information 406, 408, and 410 identifying the make, model, and trim, respectively, of the motor vehicle that will be the subject of the test drive [0052] … display 500 may include option 516 to view and/or download a test drive checklist including, for example, suggested aspects regarding the motor vehicle and/or its drive performance that the end-user should observe and/or test during the test drive).

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claims 3 and 4, above; therefore, the same rejection applies. 

As per claim 24, Sarkissian teaches: identifying a set of alternative vehicles based on the browsing history of the customer; and wherein delivering vehicle information during the test drive comprises delivering information comparing the test drive vehicle and the alternative vehicles ([0035] … providing price quote(s) for the same, similar, and/or other motor vehicle(s). [0046] … For example, display 300 may be presented to an end-user in response to the end-user navigating to a page provided by a content publisher 104 over network(s) 112 (e.g., a page provided by Edmunds.com), where information 304 and 306 corresponds respectively to photograph(s) (and/or video) and specification(s) for a motor vehicle. In some embodiments of the present invention, test drive offer 302 may relate to the same or similar vehicle (e.g., 2010 Kia Forte) identified by information 304 and 306 within display 300. [0055] … for example, application 120) and/or download (e.g., in .pdf format) specifications regarding the motor vehicle and/or option 608 selectable by the end-user to receive price quote(s) for the same or similar vehicle(s) (e.g., same year, make, and model but different trim). Such price quotes may be provided by system 110 (e.g., application 120) to end-user computer 102 based on, for example, data stored by system 110 (e.g., in databases 116, 118, and/or 122)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian).

As per claim 23, Sarkissian teaches: generating a set of comparable vehicles to the requested vehicle ([0035] … providing price quote(s) for the same, similar, and/or other motor vehicle(s))
…delivering vehicle information during the test drive ([0052] … display 500 may include option 516 to view and/or download a test drive checklist including, for example, suggested aspects regarding the motor vehicle and/or its drive performance that the end-user should observe and/or test during the test drive).
Sarkissian does not explicitly disclose: wherein delivering vehicle information during the test drive comprises delivering information of the set of comparable vehicles. However, by .

Claims 5, 6, and 9 rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2016/0307174 (Marcelle).

As per claim 5, Sarkissian teaches: retrieving test drive availability from the resource management system ([0048] … the selectable options available in the pull-down lists may be predetermined or determined in real time by system 110 based on data stored in database(s) 116, 118, and/or 122 identifying the inventory available at motor vehicle source facilit(ies) 108 [0049] In some embodiments of the present invention, display 400 may include option 418 to allow the end-user to select the date(s) 420 of the motor vehicle test drive. The date(s) selected by the end-user may affect the vehicle make(s), model(s), and/or trim(s) available in lists 412, 414, and 416).
	Although not explicitly taught by Sarkissian, Marcelle teaches: wherein monitoring user browsing patterns comprises generating a vehicle interest level of the … vehicle using the user browsing patterns; and … augmenting availability of the … vehicle based in part on the vehicle interest level. ([0043] …the customer database 132 may identify and track the user's interactions with the digital platform via the computing system 110 by requiring individual users to register with the digital platform program loaded on the computing system 110... [0045] … the customer database 132 may log and/or display the user's personal information, driver license record and browsing habits of the content distributed by the content management system 130 [0051] …Adaptation using the analytics software may include determinations by the analytics software of popular makes and models of vehicles which are viewed more frequently by users, preferred options packages for particular vehicles, successful promotion or ad campaigns. In turn, participating dealerships with access to the customer database 132 and/or analytic software may choose to dynamically adjust their inventories).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Marcelle with the motivation of ensuring that inventory levels can satisfy user demand. Further, one of ordinary skill in the art would have recognized that applying the teachings of Marcelle to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of user data to adjust vehicle inventory.

As per claim 6, Sarkissian teaches:  the requested vehicle on the vehicle marketplace ([0048] … display 400 may include pull-down list(s) 412, 414, and/or 416 and/or other interactive option(s) that allow the end-user to change the make, model, and/or trim, respectively, of the motor vehicle for the test drive).
Although not explicitly taught by Sarkissian, Marcelle teaches: wherein the vehicle interest level increases directly related to the amount of interaction with the … vehicle on the vehicle marketplace ([0051] …Adaptation using the analytics software may include determinations by the analytics software of popular makes and models of vehicles which are viewed more frequently by users, preferred options packages for particular vehicles, successful promotion or ad campaigns. In turn, participating dealerships with access to the customer database 132 and/or analytic software may choose to dynamically adjust their inventories).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Marcelle with the motivation of ensuring that inventory levels can satisfy user demand. Further, one of ordinary skill in the art would have recognized that applying the teachings of Marcelle to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of user data to adjust vehicle inventory.

As per claim 9, Sarkissian teaches: artificially limiting schedule availability of the requested vehicle ([0004] …motor vehicle manufacturers and/or dealerships to limit the test drive opportunities available to consumers due to the associated costs and required resources; availability artificially limited).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2016/0307174 (Marcelle); in view of US 10127596 (Franke).

As per claim 7, Sarkissian teaches: …the requested vehicle… ([0050] … A test drive may be scheduled for the end-user and/or the information in data fields 426-432 submitted (e.g., to application 120) in response to an end-user selection of "Reserve Now" option 436. In some embodiments of the present invention, the end-user may be required to submit some or all of the information requested in fields 426-432 prior to scheduling a test drive)
…one or more motor vehicles for electronic display to the end-user (e.g., suggestions regarding other vehicle(s) which may be of interest to the end-user). [0039] …price quotes for motor vehicles for display within the electronic interface displays (e.g., FIGS. 4, 5, and/or 6)).
Although not explicitly taught by Sarkissian, Franke teaches: wherein the [vehicle/item] interest level decreases with the quantity of [vehicle/item] features of the requested [vehicle/item] that differ from other [vehicles/items] (Col 10 ln 58-67 generating and presenting recommendations of dynamic or unique items directly maps from paired historical alternatives to a predicted preference. The predicted preference in some embodiments may be based on differences in features between a selected item and alternative items. Examples of feature differences that may be used to generate a prediction of preference include, but are not limited to, a distance one item is located from another item, a price difference between items, the years each item was built, a number of bedrooms, a number of bathrooms, a number of floors, an amount of square footage, a price per square foot, a lot size, a price per acre, and/or various other features).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Franke with the motivation of predicting item preferences based on differences/similarities (Franke Col 10 ln 58-67). Further, one of ordinary skill in the art would have recognized that applying the teachings of Franke to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the prediction of user preferences/interest.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2016/0307174 (Marcelle); in view of US 2017/0140452 (Li).

As per claim 8, although not explicitly taught by Sarkissian, Li teaches: wherein augmenting availability of the requested vehicle comprises augmenting the availability geographic range of a vehicle according to the vehicle interest level ([0047] … This information may include the Vehicle Identification Number (VIN), a photograph, the current mileage, service history, if maintenance is due, and the current amount of gas/charge in the car. In addition, the scale of the map is adjusted so that a minimum predetermined number of cars matching the criteria is shown).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Li with the motivation of presenting a sufficient number of options related to a vehicle of interest. Further, one of ordinary skill in the art would have recognized that applying the teachings of Li to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the considered geographic area to be adjusted.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 9165319 (Henry).

As per claim 10, Sarkissian teaches: wherein the set of workers includes at least one worker that is delivered a test drive task assignment for acting as the representative during the test drive appointment ([0049] …display 400 may include option 422 selectable by the end-user to have the motor vehicle source facility "Pick me up" for the test drive [0053] …display 500 may include option 524 selectable by the end-user to receive assistance (e.g., via a real-time text chat session or telephone call with an employee of the company that provides test drive system 110))
Service management module 738 may also be used to respond to requests for contact by a customer (e.g., via the "contact a salesperson" 612 icon and/or "request a manager" 614 icon of ID application 420), selection/notification of certain employees in response to a request for contact by a customer).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Henry with the motivation of ensuring completion of employee duties. Further, one of ordinary skill in the art would have recognized that applying the teachings of Henry to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks information to be provided to employees.

As per claim 11, although not explicitly taught by Sarkissian, Henry teaches: selecting at least one worker as a representative at least partially based on the skill profile of the worker. (Col 11 ln 62-67 As indicated above in connection with other options, ID application 420 may also enable a selection of language, gender, ethnicity, or other characteristic to be selected/identified by the end user such that a salesperson/manager matching (or closest to matching) the desired criteria may be notified of the desired contact request).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Henry with the motivation of matching sales personnel to user criteria (Henry Col 11 ln 62-67). Further, one of ordinary skill in the art would have recognized that applying the teachings of Henry to the system of Sarkissian would have yielded predictable .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 9165319 (Henry); in view of US 2010/0223158 (Brown). 

As per claim 12, although not explicitly taught by Henry, Brown teaches:  the set of workers includes a second worker that is delivered a test drive task assignment for vehicle transport from a first vehicle storage facility to a second vehicle storage facility ([0072] Still referring to FIG. 3, delivery provider 92 will receive an order vehicle either directly or indirectly from manufacturer 102 and arrange delivery to customer 78 or to a predetermined delivery point 104. [0074] … delivery agents with a poor rating choose on their own not to renew their license to participate in the System. If a bridge car had been requested, it is typically located at this time (block 150). Finally, after financing has been confirmed, the orders are batched for sending to the vehicle manufacturer (block 152). [0077] …In the context of the present embodiment, a business partner is one of test drive provider 86, delivery provider 92, finance provider 94, insurance provider 96, trade-in provider 98, bridge car provider 100, and manufacturer 102. Business partners access the website (block 200) and then login as depicted in block 202).
One of ordinary skill in the art would have recognized that applying the teachings of Brown to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the transportation of a vehicle between locations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2005/0222879 (Dumas).

As per claim 13, Sarkissian teaches: a vehicle storage facility ([0038] … identify in follow-up communication(s) to end-user(s) the dealership(s) and/or manufacturer(s) 106 that have motor vehicles available (e.g., available immediately in inventory, on a per-order basis, or via an eBay listing) which may be of interest to the end-user [0024] … Each of end-user computer(s) 102, content publisher(s) 104, motor vehicle manufacturer(s) 106, dealership(s) 106, motor vehicle source facilit(ies) 108, and test drive system 110 may be in electrical communication).
a history of test drive appointments. ([0038] … Data identifying or otherwise regarding users that have completed test drives may be communicated from, for example, motor vehicle source facilit(ies) 108 to test drive system 110 over network(s) 112 and stored in database 122).
Although not explicitly taught by Sarkissian, Dumas teaches: identifying a region for a new [facility] based on a [history] ([0004] Geospatial modeling offers an approach to solutions to a variety of corporate, governmental and individual problems. For example, when a law enforcement or fire department agency seeks to analyze or react efficiently to crimes or fires, respectively, geospatial modeling might be used to recommend the reallocation of patrols based on changes in the pattern of criminal activity. As another example, when a retail chain seeks a location to open a new store, geospatial modeling might be used to determine a viable location based on available demographic information).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Dumas with the motivation of modeling a viable location based on collected data (Dumas [0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Dumas to the system of Sarkissian would have yielded .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2016/0162478 (Blassin).

As per claim 14, although not explicitly taught by Sarkissian, Blassin teaches: automatically augmenting worker supply ([0058] … automating functions such as recruiting, worker and work product auditing [0342] … automated recruiting of crowd-sourced translators, automated alerts to translators of potential upcoming work).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Blassin with the motivation of promoting the timely delivery of work (Blassin [0058]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Blassin to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the automation of worker recruitment.

As per claim 15, although not explicitly taught by Sarkissian, Blassin teaches: managing a current supply of workers through schedule and ([0234] … Schedules are constantly compared with delivery dates, and excess dates are flagged and notified immediately, so that re-staffing or re-negotiation on deliveries can take place)
incentive adjustments ([0138] … assigning lower pay work, and other actions that may trigger remediation by the worker).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the 

As per claim 16, although not explicitly taught by Sarkissian, Blassin teaches: initiating automated recruitment tasks ([0058] … automating functions such as recruiting, worker and work product auditing [0342] … automated recruiting of crowd-sourced translators, automated alerts to translators of potential upcoming work).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Blassin with the motivation of promoting the timely delivery of work (Blassin [0058]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Blassin to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the automation of worker recruitment.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 7433836 (August).

As per claim 17, although not explicitly taught by Sarkissian, August teaches: delivering vehicle information during the test drive appointment, wherein the vehicle information is selected at least partially based on user browsing patterns (Col 18 ln 8-13 The profile of the potential customer can contain demographic information that is solicited from the potential customer. Additional information can be added to the profile of the potential customer based on the browsing patterns and items selected within the Personal Space 118. Col 18 ln 58-67 & Col 19 ln 1-4 During the test drive, the Personal Space 118 can provide other services and advantages. For example, the information-mining engine 362 can relay traffic information accessed, for example, with an information pull, via a computer network, to the test drive vehicle via the palm top 442 or laptop 446 or onboard system. Additionally, the profile manager 326 can recommend test drive routes that have been involved in positive purchase decisions of similar customers. Alternatively the profile manager 326 can suggest routes to avoid, because customers similar to the potential customer have not purchased similar vehicles after driving those routes. Furthermore, the profile manager 326 can suggest radio stations to be played during the test drive based on the music that similar customers were listening to prior to making a purchase). Examiner notes that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04). The claimed wherein the vehicle information is selected at least partially based on user browsing patterns does not positively recite any steps to be performed; therefore, it does not limit the scope of the claims. 
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of August with the motivation of making recommendations associated with purchase decisions (August Col 18 ln 58-67 & Col 19 ln 1-4). Further, one of ordinary skill in the art would have recognized that applying the teachings of August to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for information to be presented during a test drive.

. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2014/0344014 (MacInnis).

As per claim 22, although not explicitly taught by Sarkissian, MacInnis teaches: delivering vehicle information that is selected at least partially based on the test drive history of the representative ([0033] Preferably, the system provides virtually real-time reports to dealership management regarding a range of useful metrics. Examples include: [0034] 1. How many test drives occurred in a given time frame? [0035] 2. Which salespersons conducted those test drives? [0036] 3. Which vehicle(s)/model(s)/etc. were driven, and for how long a time, how many miles, etc.?).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of MacInnis with the motivation of providing salesperson metrics. Further, one of ordinary skill in the art would have recognized that applying the teachings of MacInnis to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for sales presentative data to be presented.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2011/0054823 (Long).

As per claim 25, although not explicitly taught by Sarkissian, Long teaches: presenting vehicular information in response to driving conditions during the driving portion of the test drive … receiving, as inputs to a test system, a first set of data inputs representing vehicle control bus signals that were recorded during a vehicle test drive and a second set of data inputs representing conditions experienced by the vehicle during the vehicle test drive; and replaying, to a test specimen apparatus, the data representing monitored vehicle control bus signals synchronously with the data representing respective associated conditions. [0025] … These sensors are connected to a computer within the test vehicle to capture data representing the loads and displacements and other conditions experienced during test drives. This captured data can then be loaded onto a computer system, the data typically being stored within the vehicle's on-board computer system storage and subsequently transferred to a test environment control system for playback).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Long with the motivation of analyzing test drive conditions. Further, one of ordinary skill in the art would have recognized that applying the teachings of Long to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the presentation of data regarding conditions experienced during a test drive.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0099036 (Sarkissian); in view of US 2016/0253706 (Kursar).

As per claim 26, although not explicitly taught by Sarkissian, Kursar teaches: characterizing the user browsing patterns into a profile of prioritized vehicle interests ([0003] … Customer profile information can include vehicle interest information, such as how often the customer has searched for a vehicle on a vehicle website, as well as dealership specific customer information, such as a vehicle service history associated with the customer. [0020] … In terms of vehicle interests, the customer's profile can be updated using the information broadcast from the beacon device 202, that is, the customer's profile can include vehicle interest information in the form of browse duration information indicating how long the customer was proximate to the vehicle 200 with the associated beacon device 202.  [0036] The second page 410 of customer profile information can also include vehicle interest information in the form of social engagements, for example, the number of times that the customer has mentioned "Sedan 1" in social media contexts, has "Checked-in" at the dealership, or has mentioned any other types of vehicle, such as "Competitor 1.").
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Sarkissian with the aforementioned teachings of Kursar with the motivation of targeting offers based on customer profile data (Kursar [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Kursar to the system of Sarkissian would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of a user profile of preferences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Examiner, Art Unit 3683